DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I – claims 1 – 13 in the reply filed on January 11, 2021 is acknowledged.
Status of Claims
Claims 1 – 13 are pending. Claims 14 – 28 are directed toward a Non-Elected Group.
Claim Objections
Claim set is objected to because of the following informalities:  An updated claim set with the current status of claims has not been received by Examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “one of the handle and tool portions” in line 11, “another one of the handle and tool portions” in line 13 and lastly “the other one of the handle and tool portions: in lines 16 
Claims 2 – 13 are rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturgis (U.S. Patent No. 1,420,639).
Regarding Independent Claim 1, Sturgis teaches a modular cleaning tool (Fig. 1) comprising: a handle section (1) extending between first and second handle section ends (top portion of handle 1 and bottom portion of handle, 1); a tool section (2) extending between first and second tool section ends (top portion of ferrule, 2 and bottom portion of ferrule, 2), a cleaning tool (10) being located at the second tool section end (Fig. 1); a fastener (Annotated Fig. 2) releasably connecting the first handle and tool section ends (Fig. 2) along a connection axis (Annotated Fig. 2), the fastener (Annotated Fig. 2) including a handle portion (Annotated Fig. 2) and a tool portion (Annotated Fig. 2) meeting at respective abutment surfaces (head, 8), a protrusion (studs, 5 and 6 and further handle end of Fig. 3 protrusion is formed between grooves, 3 and 4) extending axially away from one of the respective abutment surfaces (8), a recess (grooves, 3 and 4) complementary to the protrusion (5, 6) extending axially into another one of the respective abutment surfaces (Annotated Fig. 2), the protrusion being seated in the recess (3, 4; Fig. 3), one of the handle and tool portions (Annotated Fig. 2) having first locking collar segments (lugs, 11 and 12) extending circumferentially along sides of its respective abutment surface (8) separated by first circumferential gaps (gaps formed between lugs, 11 and 12), another one of the handle and tool portions (Fig. 2) having a knob (sleeve, 13) mounted rotatably about its first handle or tool section end Fig. 2), the knob (13) having first and second knob ends (Fig. 2), the second knob end (Fig. 2) being oriented toward the second handle or tool section end (Fig. 2) corresponding to the other one of the handle and tool 

    PNG
    media_image1.png
    668
    338
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    534
    458
    media_image2.png
    Greyscale

Regarding Claim 2, Sturgis teaches the modular cleaning tool (Fig. 1) wherein a grip (outer surface of ring, 13) is located at the second handle section end (Fig. 2).  
Regarding Claim 3, Sturgis teaches the modular cleaning tool (Fig. 1) wherein the protrusion (handle portion formed between grooves, 3 and 4; Fig. 3) extends axially away from the respective abutment surface (19) of the handle portion (1) and the recess (3, 4) extends axially into the respective abutment surface (8) of the tool portion (Fig. 3).  
Regarding Claim 4, Sturgis teaches the modular cleaning tool (Fig. 1) wherein the protrusion (5, 6) and recess (3, 4) are non- circular about the connection axis (Fig. 2).  
Regarding Claim 5, Sturgis teaches the modular cleaning tool (Fig. 1) wherein the first locking collar segments (11, 12) and first circumferential gaps (gaps formed between lugs, 11 and 12) are located on the tool portion (Fig. 2) and the knob (13) with the second locking collar segment (cam flanges 14 and 15) and second circumferential gap (16) s is located on the handle portion (Fig. 2).  
Regarding Claim 6, Sturgis teaches the modular cleaning tool (Fig. 1) wherein the handle section (1) includes a shaft (Annotated Fig. 1) extending between the first and second handle section ends (Annotated Fig. 1) and the knob (13) is slidably and rotatably mounted on the shaft (Annotated Fig. 1).  
Regarding Claim 7, Sturgis teaches the modular cleaning tool (Fig. 1) a grip (outer surface of ring, 13) is located at the second handle section end (Fig. 2)  having radial dimensions greater than radial dimensions of a central channel (Fig. 4) defined in the knob (13) through which the shaft extends (Fig. 1).  
Regarding Claim 13, Sturgis teaches the modular cleaning tool (Fig. 1) further comprising an additional tool section (Fig. 5) extending between first and second additional tool section ends (Fig. 5), a different cleaning tool (Fig. 5) being located at the additional second tool section end and an additional tool portion identical to the tool portion located at the additional first tool section end (the tool portions are identical in that both tool ends provide prongs, in this case prongs 17 and 28), such that the additional tool section is interchangeably connectable to the handle section (1) in place of the tool section (Page 1, lines 95 – 107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgis (U.S. Patent No. 1,420,639) in view of Birkert et al. (U.S. Patent Publication No. 2017/0208928 A1).
Regarding Claim 8, Sturgis teaches all of the elements of claim 1 as discussed above.
Sturgis does not teach the modular cleaning tool wherein a central channel is defined extending through the knob extending from the second knob end and a central cavity having larger radial dimensions than the channel is defined between the central channel and the first knob end, the respective abutment surfaces being located within the central cavity.  
Birkert, however, teaches the modular cleaning tool (10) wherein a central channel (132) is defined extending through the knob (130) extending from the second knob end (131) and a central cavity (Annotated Fig. 11) having larger radial dimensions (Annotated Fig. 11) than the channel (132) is defined between the central channel (132) and the first knob end (131), the respective abutment surfaces (Annotated Fig. 10) being located within the central cavity (Annotated Fig. 11).        
                         
    PNG
    media_image3.png
    404
    307
    media_image3.png
    Greyscale
             
    PNG
    media_image4.png
    408
    252
    media_image4.png
    Greyscale


Regarding Claim 9, Sturgis, as modified, teaches the modular cleaning tool (Fig. 1) wherein the second locking collar segments (14, 15) are extend radially inward from the first knob end (Fig. 2) and the first locking collar segments (11, 12) are extend radially outward (Fig. 2).  
Regarding Claim 10, Sturgis, as modified, teaches the modular cleaning tool (Fig. 1) wherein the second locking collar segments (14, 15) engage the first locking collar segments (11, 12) in clearances (24) formed axially there below (Figs. 2 and 3).
Regarding Claim 11, Sturgis, as modified, teaches the modular cleaning tool (Fig. 1) wherein each of the clearances (24) has a stop (top of socket, 24) at a circumferential end thereof (Fig. 2).  
Regarding Claim 12, Sturgis, as modified, teaches the modular cleaning tool (Fig. 1) wherein radial protrusions (19, 20) extend from one of the clearances (24) and the second locking collar segments (14, 15) and radial recesses (formed along 9 between 11 and 12; Fig. 2) are located 13in another one of the clearances and the second locking collar segments (14, 15), the radial protrusions (19, 20) engaging the radial recesses (formed along 9 between 11 and 12; Fig. 2) to inhibit rotation of the knob (13) and maintain the fastener (Annotated. Fig. 2) in the locked state (Fig. 3).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723